Citation Nr: 0919434	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  01-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968, and from March 1969 to April 1974.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2007, the Board reopened 
the claim for service connection for hypertension.  The Board 
remanded the issues of service connection for hypertension, 
and service connection for hepatitis C to the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran incurred or aggravated hypertension during service, 
nor may it be so presumed; the competent medical evidence 
does not show that the Veteran's hypertension is related to a 
service-connected disability.

2.  The competent medical evidence does not show that the 
Veteran incurred or aggravated hepatitis C during service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as 
secondary to service-connected disability, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2008).

2.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2007 that fully addressed 
all necessary elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a January 2009 supplemental 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the September 2007 
correspondence included proper Dingess notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records.  The Veteran was provided an 
opportunity to set forth his contentions during the June 2004 
hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded a VA medical examination in July 
2008, and a VA medical opinion was obtained in September 
2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In general, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).


Hypertension

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his current hypertension is either 
due to service or his PTSD.  Current medical records document 
treatment for hypertension.  He notes that he has taken 
medication for nerves since 1975.

Service connection has been established for PTSD; residuals 
of gunshot wounds to the pelvis, left ileum, and muscle 
groups XVII and XIX; tender scar crest of ileum; and 
pseudofolliculitis barbae.

The service medical records reflect blood pressure readings 
(sitting) of 118/72 at enlistment and of 140/80 at initial 
separation in December 1968.  Records also show a blood 
pressure reading of 130/94 in October 1972 during an 
emergency room visit for intestinal pain, and of 128/108 in 
January 1974 during treatment for suspected bowel 
obstruction.  No diagnosis of high blood pressure or 
hypertension was recorded.

The report of a September 1975 VA examination shows a blood 
pressure reading of 110/70 (sitting); reports of VA 
examinations in July 1981 and July 1983 show blood pressure 
readings within normal limits; VA outpatient treatment 
records in January 1991 note an elevated blood pressure 
reading of 180/102.  Non-VA hospital and treatment records 
show a diagnosis of hypertension in March 1993, December 
1995, September 1997, September 2001, and May 2004.  A VA 
progress note shows that a blood pressure monitor was ordered 
for the veteran in January 2007.

The report of a September 2008 VA medical opinion reflects 
that the examiner reviewed the Veteran's claims file and 
service treatment records.  The examiner reviewed the 
Veteran's pertinent medical history in detail, and noted that 
his first instance of documented hypertension was more than 
five years after his separation from service.  The Veteran 
had PTSD and intermittent stress related to social problems.  
The examiner stated that to his knowledge, PTSD alone was not 
an etiology of hypertension.  Since his other stressors had 
been intermittent and there was no documented instance of 
prolonged severe stress, the examiner concluded it was less 
likely than not that the Veteran's hypertension had any 
relationship to his military service or his service-connected 
problems.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension.  

Because hypertension was not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Because it was not seen within one year of the 
Veteran's separation from service, presumptive service 
connection is not warranted.

In denying this claim, the Board finds it significant that 
hypertension was not shown until years after the Veteran's 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment is 
appropriately considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board also observes that the medical evidence of record 
is negative for any opinion linking the Veteran's current 
hypertension to his service or a service-connected 
disability.  The sole medical evidence of record, provided in 
the September 2008 VA examination report, is highly probative 
evidence against the Veteran's claim.  It was based on 
current examination results and a review of the medical 
record.  It is supported by reference to physical findings in 
the medical record.  This fact is particularly important, in 
the Board's judgment, as the reference makes for a more 
convincing rationale.

The Board is aware of the Veteran's own assertions in support 
of his claim.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, hypertension is not a condition capable of 
lay diagnosis.  See Espiritu, supra, and Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Thus, the Veteran's own 
testimony is not competent and sufficient to establish this 
diagnosis since service.  

As a layperson, the Veteran is also unable to provide a 
medical opinion linking his hypertension to service or his 
service-connected PTSD.  See Espiritu, supra.  Thus, his own 
testimony is not competent and sufficient link his 
hypertension to service or his PTSD.  

Hepatitis C

The Veteran contends that he incurred hepatitis C in February 
1968 from blood transfusions during surgical treatment of a 
gunshot wound.  

Service medical records reflect complaints of epigastric 
tenderness and pain in January 1974.  The examiner noted both 
viral gastroenteritis and (questionable) early hepatitis.  
The veteran was subsequently treated for bowel obstruction 
secondary to adhesions from gunshot wounds.

VA hospital records include a diagnosis of positive hepatitis 
C in August 1997.  At that time, the Veteran admitted to 
intravenous drug use and shared needles.

The report of a February 2000 VA discharge summary provides 
that the Veteran's principle diagnoses were alcohol 
withdrawal and cocaine abuse.  The history section relates 
that the Veteran reported IV drug use and needle sharing 
while in Vietnam.  

The report of a July 2008 VA examination provides that the 
examiner reviewed the Veteran's claims file, and sets forth 
the medical history in detail.  The Veteran reported multiple 
transfusions during surgery after he sustained a gunshot 
wound in the abdomen in February 1968.  The actual surgical 
note was not in the record.  He subsequently had multiple 
episodes of obstruction and in 1976 again had surgery.  On 
review of the Veteran's records, the examiner noted that the 
episode in 1974 [of questionable early hepatitis] appeared to 
have been an episode of intestinal obstruction and the 
Veteran's symptoms at that time were not particularly 
consistent with hepatitis.  The Veteran was diagnosed with 
type C hepatitis in 2000.  A February 2000 VA evaluation 
noted that the Veteran admitted to IV drug use and needle 
sharing while in Vietnam.  During the 2008 examination, he 
denied IV drug use and denied sexual encounters other than 
with his wife.  

In the September 2008 medical opinion, the same VA examiner 
again noted that in February 2000 the Veteran admitted to IV 
drug use and needle sharing while in Vietnam.  The Veteran 
currently denied IV drug use and the examiner noted that 
there was no documentation of IV drug use.  The Veteran also 
reported multiple transfusions at the time of his gunshot 
wound.  That could not be documented from the records, 
although with the large retroperitoneal hematoma that the 
Veteran had, the examiner felt that it was as likely as not 
that he did require some transfusions.  He specifically 
denied sexual contacts out of marriage.  The examiner noted 
that there was no evidence to confirm the likelihood of 
hepatitis during the Veteran's military career and there was 
no evidence to confirm any of the use of transfusions or IV 
drug use or sexual exposure during his military career.  In 
view of that, the etiology of the Veteran's hepatitis C was 
speculative and the examiner said that he was unable to say 
other than with speculation whether it was related to any of 
that during his service career or not.  In view of the lack 
of documentation of IV drug use, excessive sexual activity 
with likely infected individuals, the examiner was unable to 
say without speculation whether the Veteran's hepatitis C was 
related to his willful misconduct.  

The Court has characterized an opinion where a physician 
stated "I cannot come up with an absolute opinion which would 
provide you with a 'yes' or 'no' response to the question 
posed", as 'non-evidence.'  See Perman v. Brown, 5 Vet App. 
237, 241 (1993).  Thus, the September 2008 opinion rendered 
by the VA examiner is neither favorable nor unfavorable to 
the Veteran's claim for service connection.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hepatitis C.  

The Board notes that the Veteran has twice admitted to IV 
drug use and shared needles, and once admitted to IV drug use 
and shared needles while in Vietnam.  Since each of these 
admissions were made while he was seeking treatment, and not 
as part of his current claim for VA benefits, the Board finds 
that they are more probative than the denial of IV drug use 
he made during the July 2008 VA examination conducted as part 
of his current claim for VA benefits.  Nevertheless, there is 
no competent medical evidence linking the Veteran's current 
hepatitis C to inservice IV drug use and shared needles.  As 
noted, the September 2008 VA medical opinion that the 
Veteran's hepatitis C could not be linked to IV drug use 
without speculation is non-evidence.  See Perman, supra.  
Thus, direct service connection for hepatitis C due to 
substance abuse is not precluded by law.  38 C.F.R. 
§ 3.301(a); VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 
9, 1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 
(February 10, 1998).

Similarly, there is no competent medical evidence linking the 
Veteran's current hepatitis C to the blood transfusions he 
likely had during his February 1968 surgery.  The September 
2008 VA medical opinion reflects that the Veteran's 1974 
episode was intestinal obstruction, not hepatitis.  As noted, 
the September 2008 VA medical opinion that the Veteran's 
hepatitis C could not be linked to service without 
speculation is non-evidence.  See Perman, supra.  Thus direct 
service connection is not warranted under 38 C.F.R. §§ 3.303 
and 3.304.  

The Board is aware of the Veteran's own assertions in support 
of his claim.  Unlike varicose veins under Barr or a 
dislocated shoulder under Jandreau, hepatitis C is not a 
condition capable of lay diagnosis.  See Espiritu, supra, and 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the 
Veteran's own testimony is not competent and sufficient to 
establish this diagnosis since service.  

As a layperson, the Veteran is also unable to provide a 
medical opinion linking his hepatitis C to service.  See 
Espiritu, supra.  Thus his own testimony is not competent and 
sufficient to link his hepatitis C to his service.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for hypertension, to 
include as secondary to service-connected disability, or 
hepatitis C.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected disability, is denied. 

Service connection for hepatitis C is denied.



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


